LUCERO, Circuit Judge,
concurring.
I concur in the result reached by the majority opinion, and would affirm. Even were we to accept the proposition that the defendant has an individual right under the Second Amendment “to keep and bear Arms” in order to serve in “[a] well regulated Militia” subject to call by a “free State,” I am not persuaded that the semiautomatic and fully automatic “machine-guns” which defendant sold to federal agents, and which have been outlawed by federal legislation, are the type of arms subject to Second Amendment protection. *302For that reason I would affirm the judgment of the district court.
I would grant the government’s motion to modify its answer brief regarding the scope of the Second Amendment and allow the parties to supplementally brief this issue.